The policy of insurance issued by the defendant to the plaintiff provided as follows:
"The National Surety Company as Insurer, * * * hereby binds itself to pay to First National Bank, Edgewater, N.J., as Employer, such pecuniary loss as the Employer shall sustain of money or other personal property (including that for which the Employer is responsible) through the Fraud, Dishonesty, Forgery, Theft, Embezzlement, Wrongful Abstraction, Misapplication or Misappropriation or Any Other Dishonest or *Page 38 
Criminal Act or Omission of or by any of the employees listed in the schedule forming part of this bond directly or In Connivance With Others while such employee Holds Any Position At Any Location in the service of the Employer * * *."
Elmer J.S. Coe, cashier, was listed in the schedule of the bond. The defendant's liability was fixed at $45,000 as to him.
The Hamilton Dairy Company had been a depositor at this bank for many years, long before Coe became cashier. It was said to have owned eight or ten creameries near Roscoe, in the State of New York.
On the 13th of August, 1920, the Hamilton Dairy Company went into bankruptcy, and the bank lost about $16,348. This loss was caused by overdrafts on the bank made just prior to bankruptcy. The bank has sued the defendant, claiming that the acts and omissions of Coe, its cashier, were responsible for the overdrafts, and that these acts and omissions were dishonest within the meaning of the above clauses taken from the policy.
The plaintiff has recovered a judgment for $20,572.35, which has been affirmed in the Appellate Division by a divided court, two of the justices dissenting.
The case has been argued before us largely upon the court's charge which, if the appellant be right, presented the case to the jury upon a theory which the respondent cannot sustain. If the trial justice told the jury that Coe, the cashier, committed a dishonest act and misapplied the funds of the bank within the terms of the policy, if he knowingly permitted the Hamilton Dairy Company to draw out moneys from the bank on their checks before deposits by them had been cashed, he was clearly in error. If such withdrawal was authorized, or permitted by Coe through an honest mistake in judgment, or to help his bank, or in the ordinary course of the bank's business, and without any dishonest intent or purpose, it would not be an act covered by this policy, *Page 39 
whatever else it might be as between Coe and the bank.
We understand the respondent's counsel to concede the correctness of this statement. He, however, points out that the judge fully covered all these elements in his charge and clearly and distinctly told the jury that the plaintiff could only recover by proving Coe's dishonesty. We of course agree that the judge did make these statements to the jury, but we are also inclined to believe for the reasons hereinafter stated that he defined and explained "dishonesty" to mean in this case the direction or permission to allow overdrafts to the Hamilton Dairy Company; that this, and this alone without any other intent and purpose would constitute dishonesty. It now remains to consider whether or not our conclusion be correct, and to state briefly that portion of the record upon which it is based.
The evidence shows that the Hamilton Dairy Company had made a practice of depositing checks and drawing on them before in the process of collection the deposits were paid. This had been going on for a long time. The bank, whether aware of this or not, had lost no money through this practice up to the time in question. Jacob Stolzenberg was in the butter and egg business, buying milk from the Hamilton Dairy Company. As an accommodation, he gave his checks to the company, which it deposited with the bank to make good its own checks. This method is referred to as the kiting of checks. About 338 of these checks of Stolzenberg's passed through the bank and were drawn on by the Hamilton Dairy Company before they were paid. Stolzenberg's checks however, were always paid. His testimony was: "Q. Your checks were good checks, weren't they? A. Yes, sir. Q. All paid? A. All paid." This refers to the 338 checks, and up to within a week of the bankruptcy, when some of the checks were not paid. Coe testified that he knew nothing about this practice of the kiting *Page 40 
of checks until his return from his vacation about the fourth of August, at which time he gave instructions not to pay the Hamilton Dairy Company checks until there were cash deposits to meet them. He did admit that just before the Hamilton Dairy Company ceased to do business, he ordered certain of their checks to be paid, although deposits had been rejected. He, however, was not permitted to explain his action in this particular. This is what occurred at the time.
"Q. Now, you were starting to explain how you came to order those payments made on the 12th when you know that certain checks had been returned. Explain that, please?
"Mr. Gilbert: I object on the ground that no explanation can obviate the testimony given that he gave and was directing payments of funds of the bank against uncollected checks. That was a misapplication of checks. No excuse of any kind or description can obviate the result of that statement.
"The Court: That may be so, but I will let him say."
Here we have a view of the case as expressed by the plaintiff's counsel, apparently adopted by the court, and as I shall subsequently show, enlarged upon by the court. A payment of funds against uncollected checks is a misapplication for which there can be no excuse. When the witness attempted to state the information which he had received, upon which he had directed payment of these checks, he was stopped by the court, and the objections made by the plaintiff's counsel were sustained over exception.
Coe also testified that after August 4th, he investigated the financial condition of the Hamilton Dairy Company, and was told that they owned eight or ten creameries up around Roscoe, thirty or forty thousand milk cans valued at three or four dollars a can, and that their statement showed a net worth of over $175,000. He further stated that he relied upon information given him for his action *Page 41 
in August of 1920 by Fred Weiler, a director. His testimony is: "Every time a note of the Hamilton Dairy Company would come up, or any question about the Hamilton Dairy, there was never any question except on their notes, he would also say, `Why, Paul Steffins (President of the Hamilton Dairy Co.) is all right,' he said, `I play cards with him every other Saturday and every other Sunday,' and he said, `Give him anything he wants, he is O.K.'"
We do not say or even intimate that Coe was telling the truth. We do say, however, that on this evidence, together with the plaintiff's contradictions and other matters, which for brevity cannot be referred to, a question was presented for the jury to determine whether Coe, in directing or permitting in the last days of the Hamilton Dairy Company its account to be overdrawn was acting in bad faith, and dishonestly, or for and in the interest of the bank; and that it was error to instruct the jury or leave them to believe that the permitting of an overdraft or the overdrawing of an account was an act in violation of law, a criminal act, or a dishonest act, or that the purpose for which such overdraft was permitted could not be explained or excused.
Now for the charge: What did the judge tell the jury? "In accordance with the by-laws of the plaintiff bank, Coe, the cashier, was responsible for all the moneys, funds and valuables of the bank. He was obligated to faithfully and honestly discharge his duties as such cashier. He was obligated to faithfully apply and account for all the moneys, funds and valuables of the bank * * *. Coe, as cashier, had no right to pay or permit any employee of the bank to pay any check drawn upon the bank or to pay out any money of the bank on any order unless the drawer of such check or order at the time of the presentation thereof on deposit in the bank had funds sufficient to meet such check or order. * * *
"Uncollected checks, that is checks which had not yet *Page 42 
been paid, were not funds in the bank out of which checks or other orders for the payment of money could be paid. To allow customers of a bank to withdraw funds and have their checks charged up without present funds in the bank is to misapply such funds. If you find from the evidence that Coe as cashier of the plaintiff's bank permitted the funds of the bank to be paid out on checks drawn out by the Hamilton Dairy Company, and that he knew there were not sufficient funds in the bank to pay the checks, such payments were overdrafts, and if the bank sustained a loss thereby you must find that Coe misapplied the funds of the bank within the meaning of the agreement or bond, and your verdict would have to be for the plaintiff. Amounts credited to the account of the Hamilton Dairy Company by reason of the deposit of checks, did not place funds in the bank belonging to the Hamilton Dairy Company until those checks had, in fact, been collected. The defendant, however, cannot be held liable for mere errors of judgment, for carelessness or negligence on the part of Coe, because the defendant's agreement or bond did not cover such matters.
"The plaintiff must establish that Coe acted in bad faith in discharging his duty. The question is, did Coe, the plaintiff's cashier, misapply or permit to be misapplied funds of the plaintiff by paying out or permitting the same to be paid out on checks drawn by the Hamilton Dairy Company with knowledge that such payments were overdrafts and that the Hamilton Dairy Company had no funds on deposit with the plaintiff sufficient to pay these checks. If your answer to this question is in the affirmative, that is, if you conclude from the evidence that these matters have been established to your satisfaction, you may then find that there was a dishonest misapplication of the plaintiff's funds by Coe."
What did the judge mean when he told the jury that the defendant cannot be held liable for errors of judgment, *Page 43 
carelessness or negligence on the part of Coe, and that the plaintiff must establish bad faith in discharging his duty? He meant this, for he said so. That if Coe permitted overdrafts and the bank sustained loss, he misapplied the funds within the meaning of the bond; that if Coe misapplied the funds by permitting them to be paid out with knowledge that such payments were overdrafts, the jury might find a dishonest misapplication by Coe. In other words, the mere fact of knowingly permitting an overdraft could constitute a dishonest misapplication. The use of the words "dishonest" and "bad faith" in the subsequent requests to charge, received no other interpretation or meaning as applicable to this case.
"Mr. Elder: I request your Honor to charge that this bond does not insure against any omission unless that omission be either dishonest or criminal.
"The Court: I think I have already covered that, and I charge it again."
That the charge is fairly to be taken as I have here stated it is further supported by a request to charge, to which no exception was taken.
"Mr. Elder: I request your Honor to charge that if Coe believed he acted right, the verdict must be for the defendant.
"The Court: Declined."
There is one other error in the case which I think requires reversal. When Coe was on the stand he was asked in cross-examination:
"Q. Did you know during all of the time, say from the beginning of the year 1920, down to the 16th of August, that the payment of checks against funds not in the bank and against uncollected checks was a violation of law?"
Over objection and exception the witness answered:
"Why, I don't know.
"Q. Did you know at any time prior to August the *Page 44 
16th that the payment of money, of funds of the bank against uncollected checks, were a violation of law?
"Mr. Elder: Your Honor, it was not a violation of law.
"The Court: Mr. Elder, that is improper. Whatever objection you have to make, make it an objection.
"Mr. Elder: I object to it.
"The Court: Objection overruled.
"Mr. Elder: Exception.
"A. I didn't know, no.
"Q. You have been a cashier how long?
"A. About three and one-half years."
The bond, or undertaking offered in evidence, and which the jury had before it, refers to fraud, dishonesty, forgery, theft, embezzlement, misapplication or mis-appropriation or any other dishonest or criminal act. This category is made up almost entirely of criminal acts. Forgery, theft, embezzlement are crimes. Fraud may be a crime; likewise dishonest misapplication or misappropriation. When, therefore, the plaintiff was suing on Coe's act as coming within this category, the jury could reasonably have understood that the words "violation of law" referred to a criminal act. Personally, I do not see how they could have understood anything else.
When, therefore, counsel requested the court to charge, "I request your Honor to charge that to pay out funds of the bank on checks drawn against uncollected deposits is not a crime under the National Banking Act," and the court declined, this was error in my judgment on the crucial point in the case, and one which allowed the jury to believe that such an act was criminal. The court does not decline to charge it on the ground that it has nothing to do with the case or that there is no claim that Coe's acts were criminal. The jury were not told why the court declined to charge it.
The request was a correct statement of the law as applicable to National banks. (R.S. § 5209, amd. September *Page 45 
26, 1918; 40 Stat. 972; Comp. Stat. § 9772; Coffin v. UnitedStates, 162 U.S. 664; United States v. Heinze,218 U.S. 532.)
The appellant has made quite an argument on the question of notice. We have carefully considered this point and are of the opinion that notice was given in time within the terms of the policy. It might have been a question for the jury, but we cannot hold as matter of law on the evidence that notice was not given in time.
For the reasons here stated, the judgments below should be reversed and a new trial granted, costs to abide the event.
CARDOZO, POUND and LEHMAN, JJ., concur; HISCOCK, Ch. J., and McLAUGHLIN, J., dissent; ANDREWS, J., absent.
Judgments reversed, etc.